Citation Nr: 0927468	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-35 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to April 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California in which service connection for PTSD 
was denied.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that his PTSD is the result of a brutal 
physical and sexual assault that occurred during his active 
service.  He reported that he repressed the memory until a 
recent stroke and since the stroke, he has remembered the 
event and has intrusive memories and nightmares about it.

The Veteran's treating VA psychologist has offered his 
statements and opinion that the Veteran's report of his 
inservice stressor is credible.  The examiner diagnosed PTSD 
and opined that it is as likely as not that the condition was 
cased by the brutal assault the Veteran described he 
experienced in 1952 while he was on active duty.

Available service treatment records show the Veteran was seen 
on 7 April 1952 following a fall.  The Veteran reported he 
slipped on soap on the floor and fell, striking the right 
side of his face and blacking out.  The face was observed to 
be okay to examination, there were no neurological findings, 
and the Veteran was reported to receive questions well.  Two 
days later, on 9 April 1952, the Veteran reported to the 
hospital dispensary with complaints of dizziness.  The 
impression was of questionable hysteria and another diagnosis 
which is not legible.  He was admitted for observation.  A 
clinical record cover sheet thereafter reflects that he was 
ultimately hospitalized for nine days from 9 to 18 April 1952 
and treated for post-concussion of brain syndrome following a 
fall in the latrine.  Available service personnel records 
show that the incident was found to be within the line of 
duty.

The RO attempted to develop the case as required under VA 
Adjudication Procedural Manual M21-1 (M21-1), Part III, 
paragraph 5.14(c), and Patton v. West, 12 Vet. App. 272 
(1999).  However, the Veteran's records are not complete and 
the Board finds that further attempts must be made to 
reconstruct the record.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

1.  Develop the Veteran's claim in 
accordance with M21-1 provisions 
concerning claims for service connection 
for PTSD based on personal assault.

This includes, but is not limited to, 
notifying the Veteran of the opportunity 
to furnish, or to advise VA of the 
potential source or sources of evidence 
other than his service records of 
evidence of behavioral changes that might 
constitute credible supporting evidence 
of his purported inservice stressor. 
Specific examples of corroborating 
alternative evidence should be provided. 
In particular, he should be given the 
opportunity to present statements of 
friends, family, and former service 
members attesting to any change in his 
behavior or events he confided to them.

It is noted that this is a case in which 
the Veteran may have suppressed the 
memory of the averred attack.  Therefore, 
care should be taken to explain that 
other events may be used to substantiate 
his claims, including disciplinary 
problems, changes in personality, changes 
in military occupational specialty or 
duty station, changes in habits, etc.  
The RO is referred to the M21-1 and to 
Patton, and other appropriate sources for 
guidance in assisting the Veteran.

2.  Make another attempt to obtain the 
veteran's complete service personnel 
file, to include copies of any and all 
orders, administrative actions, 
evaluation reports, and citations.

3. Conduct all necessary research to 
verify the veteran's stressors, including 
obtaining unit incident reports and 
morning reports for the 3455th STU SQ, 
3450th Tech Tng Gp at F.E. Warren Air 
Force Base, in Wyoming from April through 
June 1952.  

4.  Obtain the complete hospital records 
for treatment the Veteran received at the 
USAF Hospital, 3450th Medical Group, F.E. 
Warren AFB, Wyoming.  

5.  For items #2 through #4, ensure that 
searches are made under all 
identification numbers assigned the 
Veteran.  Conduct all follow-up indicated 
and make all attempts to reconstruct 
missing or lost records, in keeping with 
provisions used to reconstruct records in 
"fire-related" cases.  Request 
assistance from the service department as 
necessary, including to identify a parent 
or higher headquarters unit for the 
student squadron if records for the 
student squadron cannot be located.  
Document negative responses.

6. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for PTSD with application of all 
appropriate laws and regulations, 
including development required for cases 
involving personal assault under Patton, 
supra (citing M21-1, Part III, paragraph 
5.14(c)), and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

